I wish to take this opportunity
to congratulate Ambassador Insanally on his election to the
presidency of the General Assembly at its forty-eighth
session. I am confident that his great experience and
wisdom will guarantee the success of this session.
I wish also to pay a tribute to the President of the forty-
seventh session, the Minister for Foreign Affairs of Bulgaria,
Mr. Stoyan Ganev, for his significant achievements and his
constant, unfailing commitment to the work of the
Assembly.
Let me pay a well-deserved tribute also to His
Excellency Mr. Boutros Boutros-Ghali, a man ready to face
any challenge and an ardent champion of human rights, for
the masterly and enlightened way in which he is heading the
Secretariat of the Organization. My country appreciates the
tireless efforts of the office of the Secretary-General as it
strives to keep the peace throughout the world.
I take great pleasure in welcoming the States that have
just become Members of the United Nations, particularly
Eritrea, which by dint of courage, self-denial and sacrifice
has regained its dignity and its place in the great family of
independent States.
The opening of a new session of the General Assembly
gives us an opportunity to share our thoughts on important
world events and to mark a line of collective conduct in
human affairs. The most striking trend over the past few
years, one which has borne fruit, is that of the protection of
human rights vis-à-vis the State. This ideology of human
rights and minority rights has been decisive: today, evils
that had plagued the international community have
disappeared or are disappearing, for example the seemingly
unbridgeable ideological gap between East and West, the
situation in South Africa, and the Arab-Israeli conflict.
Entire regions see the possibility of releasing significant
intellectual and material resources which were once devoted
to preparing for conflict but which now can be used to
establish genuine, welcome peace.
We must hail the courage of visionary leaders who,
fighting against the current, have dared to challenge those
who saw security concerns as the only political wisdom and
to blaze new trails for their peoples and for the world.
The sight of the Chairman of the Palestine Liberation
Organization and the Prime Minister of Israel signing their
historic agreement in Washington, D.C., and shaking hands
with each other has been for many of us a source of hope,
inspiration and the will to persevere. They deserve our
praise for having recognized each other and engaged in
dialogue, thereby taking the first step down the long road
that we must now follow to arrive at a viable and lasting
peace.
That courageous decision shows all those who refuse to
speak save through the voices of their guns that it is still
possible to break free from the grip of hatred and denial of
each other’s existence.The process that has been set in
motion in the search for a comprehensive and lasting
settlement must of necessity be based on Security Council
resolutions 242 (1967) and 338 (1973). It deserves the full
political and financial support of the international
community.
In an equally explosive context, the white minority
regime of South Africa has embarked on a process of
political reform by signing an agreement for provisional
power sharing with the country’s black majority. That
crucial measure will have a lasting effect on the political
stability, economic progress and prosperity both of that
country and the entire region.
This development represents a threat to the extremist
and intransigent minorities, which threaten chaos and
anarchy if their demands are not met. However, we are
convinced that the Government of South Africa and the
African National Congress, acting in a spirit of openness and
compromise, will oppose any concession or half measure
that might jeopardize the long march towards a multiracial
and egalitarian society. In that connection, we support the
appeal made by Mr. Mandela that the economic sanctions
imposed upon his country be lifted to facilitate the transition
to democratic rule.
Unfortunately, South Africa is not the only battlefield
for extremists. We must recognize that Mozambique,
Somalia, Bosnia and Angola, to mention but a few, are still
the victims of fratricidal conflicts. What we are witnessing
is a phenomenon that was long contained and suppressed by
the antagonisms that existed between the two power blocs
during the cold-war period, when super-Power pressures
were so great that satellite countries were often employed as
intermediaries in the settlement of accounts. As a result,
internal conflicts were promptly nipped in the bud. Today,
the concept of two blocs is no longer valid, and
conflagrations are breaking out almost everywhere.
Unfortunately, the task of dealing with these hotbeds of
conflict has fallen to the United Nations, and, as a result, all
nations must now participate in one way or another in the
activities of the Organization.
We are convinced that there are other ways of halting
the renewed outbreak of such conflicts than through a
systematic recourse to force. Naturally, violations of
international law and human values and the ever-increasing
contempt for human life are of central concern to the
international community. However, we must recognize that
the United Nations is suffering from inadequate structures,
from poor organization and from a lack of financing, as well
as from a personnel shortage that renders it impotent to deal
with such situations. It is therefore vitally important that the
Organization be provided with the financial and human
resources it needs to remedy its shortcomings.
My Government believes that the United Nations should
have its own volunteer rapid-deployment force under
Security Council control and the command of the Secretary-
General, prepared to be deployed at any time in hotbeds of
tension, for we are constantly being made aware that the best
method of dealing with conflicts is to prevent them. We
believe in preventive diplomacy. Such a force should be
trained and armed for limited and defensive actions and
provided with a logistical support capable of dealing with
any eventuality.
However, we are aware of the difficulties such a force
would face. The principle of humanitarian intervention
would conflict with the notion of State sovereignty, but at
the present juncture the United Nations is still the only
available "fire department," if I may use that term. It is thus
high time that its finances were put in order, even if that
entailed granting it the power to seek access to other sources
of financing, while reinforcing integrity and austerity through
the establishment of a general inspection body.
Apart from those financial questions, we believe that
the United Nations system also needs reform. The Security
Council should be expanded by the addition of a permanent
member for each region, thus modifying the monopoly on
the right of the veto. Indeed, the United Nations must be
perceived as an international body that expresses the
concerns of every sovereign country and in which
transparency and globalization prevail.
All of those questions arise each time the Organization
intervenes in a given conflict. In Somalia, in Angola, in
Mozambique, the Organization has suffered from its inability
to mobilize the military personnel required for the scheduled
period, to such an extent that its mission finds itself at a
standstill. In Angola a tragic situation exists owing to the
Organization’s inability to disarm the combatants.
Fortunately, in Mozambique a spirit of compromise has
prevailed over deadly passions. As for Somalia, the United
States initiative under the auspices of the Unified Task Force
has made it possible to avoid an unprecedented disaster.
The United Nations experience in Somalia is far from
the negative one it is casually described as being. A mission
designed to ensure a safe environment and the distribution
of humanitarian aid has achieved remarkable progress.
Hunger exists only in a few remote areas, violence is
sporadic and limited but controlled. Training centres and
hospitals have been opened, and there are signs that business
is beginning to pick up. Political reconciliation meetings
have been held by the clan leaders in various parts of the
country, and the creation of a basic political framework, the
district council, is well under way. We can confidently look
forward to the groundroots development of the regional
council that will elect future political leaders. Somalians are
participating to a greater degree in the development process
of planning, identifying and setting priorities.
We believe that the police services and judicial system
that will soon be re-established will be capable of assuming
a large part of the responsibilities for the maintenance of
order and security in Somalia.
As a result, we would reiterate our appeal to donors to
fulfil the financial commitments they have made to the
Organization, because the complete success of the United
Nations Operation in Somalia II (UNOSOM II) will depend
on it. Should they fail to do so, the procrastinations and
failings of UNOSOM II will be a great encouragement to the
so-called warlords, skilled as they are in clan violence, and
destroy any chance of the development of democracy and
the rule of law.
We would also recall that in its initial desire to bring
about the prompt restoration of political structures the
Organization agreed to work with the elements that were
available, which gave the Somali "hawks" an exaggerated
idea of their own importance. It is vital that such detractors
be stripped of their ability to do harm, so that true
democracy can be established. In our opinion, that is the
only way to avoid getting stuck in a rut of passivity, as has
occurred in the United Nations experience in Bosnia, where
the worst violations of basic human rights have merely given
rise to expressions of indignation or verbal condemnations,
apart from a few resolutions that have remained a dead letter
while extortions and "ethnic cleansing" continue, in defiance
of international law.
In addition, the excessive delay in setting up the War
Tribunal has only aggravated the morbid passivity of the
international community. Nevertheless, we are hopeful that
that Tribunal will soon begin to hold sessions, with the
personnel, powers, funding and cooperation of Member
States that will be vital to its effective operation. We are
stressing this point because we deplore the policy of double
standards being pursued by the United Nations, a policy that
allows the criminals in Bosnia to operate with impunity
while mercilessly pursuing others elsewhere in the world.
This unquestionably discredits United Nations activities and
exposes collective security to the insatiable appetites of
aggressors and warlords of all kinds.
When resolutions are adopted, the United Nations must
ensure that they are respected and complied with, or
"collective security" will come to mean "selective security".
Unfortunately, ethnic and community conflicts are not
the only threats to world peace. The poverty of the
countries of the third world, compounded by artificial
borders inherited from the colonial era, constitutes another
catalyst for conflict, because this completely misguided
carve-up created territorial entities that are scarcely
economically viable. These countries, once buffer States for
the super-Powers, have become veritable arsenals, and, with
the added element of poverty, the regimes in power thus
tend to opt more often for force than for reason.
In the face of so many constraints, building a
prosperous and harmonious nation with a common identity
and inspired by the values and principles of democracy has
been a daunting challenge. Many developing countries
embroiled in internal strife and turmoil have become bogged
down in chaos, leading to the disintegration of the State.
Hence, populations fleeing these regions invade such
countries as Djibouti, which is currently groaning under the
burden of 130,000 refugees, equivalent to 23 per cent of its
population.
We bear this immense burden nevertheless, because, in
the end, the only driving force of the great global village
that the world has become is interdependence. Thus,
assistance to developing countries should be increased, as
should the provision of skills and technology through
multilateral cooperation. Furthermore, we believe that
Forty-eighth session - 27 September l993 43
regional economic integration is the basis for continuing
progress and lasting prosperity.
With the emergence of important regional economic
blocs, our countries are threatened with marginalization. In
the context of economic stagnation, the great hope born of
the end of the cold war has gone up in smoke. We are still
awaiting the extra resources that might have been allocated
to development. Worse still, the commitment of developed
countries to contribute 0.7 per cent of their gross national
product - a modest goal set by the United Nations for
development aid - has been met by only two countries. The
others have barely managed to achieve 0.2 per cent at the
most.
Despite a difficult and sometimes chaotic situation, a
number of developing countries have made substantial
progress and present the necessary conditions to benefit from
significant and ongoing assistance, while others are regarded
as insolvent by international lending institutions.
It is obvious that we desperately need increased
multilateral and bilateral aid to enable us to meet our
budgetary and investment needs because our private sources
of investment have dwindled. To this gloomy picture we
must add the misappropriation of aid or mismanagement of
it. Nevertheless, many countries have committed
themselves to economic reform and structural readjustment,
which require increased aid, especially from the international
financial institutions.
My country, responding to the rapid developments
taking place in international trade and navigation - the bases
of our economy - has revamped its port facilities, financial
services and communication networks.
Anxious not to sail against what has been called the
wind of democracy, we have undertaken political reforms,
elections have been held and a new Constitution has been
adopted defining and guaranteeing individual rights.
Despite a very hostile and very unstable regional
environment, Djibouti has always been an island of stability
and a safe haven. The ill effects of the deep turmoil in our
region have considerably weakened the Republic of Djibouti,
and the deployment of enormous quantities of armaments in
the region has not helped to maintain a peaceful climate and
environment.
Thus, the Republic of Djibouti will come to have its
own share of political troubles, a natural extension of
regional instability. But these troubles will be contained,
because Djibouti will strengthen its nation by discouraging
violence.
Such are the road taken and the commitment made by
the Republic of Djibouti to preserve and strengthen peace at
home and throughout the world.
